Name: Commission Regulation (EEC) No 393/90 of 15 February 1990 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 42/24 Official Journal of the European Communities 16. 2. 90 COMMISSION REGULATION (EEC) No 393/90 of 15 February 1990 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty Article 4 (2) of that Regulation ; whereas therefore a specific rate must be fixed for these products, so that the resulting refund is equivalent to that applicable to similar products used in liquid form, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products^1), as last amended by Regula ­ tion (EEC) No 763/89 (2), and in particular Article 17 (5) thereof, Whereas Commission Regulation (EEC) No 270/90 (3) has fixed the rates of the refunds applicable from 1 February 1990 to certain dairy products exported in the form of goods not covered by Annex II to the Treaty ; Whereas the application of the second indent of Article 1 (2) (d) of Commission Regulation (EEC) No 3035/80 (4) leads to the granting, for certain products assimilated to PG 3 and used in powder form, of refunds the level of which is not in conformity with the aims set out in Article 1 The rates of the refunds applicable to certain milk products exported in the form of the products which appear in the Annex to Regulation (EEC) No 804/68 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 16 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 February 1990 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p . 13 . (2) OJ No L 84, 29 . 3 . 1989, p . 1 . (3) OJ No L 30, 1 . 2. 1990, p. 42. (*) OJ No L 323, 29 . 11 . 1980, p. 27. 16. 2. 90 Official Journal of the European Communities No L 42/25 ANNEX to the Commission Regulation of 15 February 1990 altering the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CN code Description Rate ofrefund ex 040210 19 Powdered milk, obtained by the spray process, with a fat content of less than 1,5 % by weight and with a water content of less than 5% by weight (PG 2): a) On exportation of goods of CN code 3501 b) On exportation of other goods 50,00 ex 0402 21 19 Powdered milk, obtained by the spray process, with a fat content of 26 % by weight and a water content of less than 5% by weight (PG 3): a) On exportation of goods of CN codes 0403 10 59, 0403 90 79, 1806 20 90, 1806 90 90, 1901 90 90 and 2106 90 99 containing 40 % or more by weight of milk fat 49,12 b) On exportation of other goods 95,00 ex 0405 00 10 Butter, with a fat content by weight of 82 % (PG 6) : a) On exportation of goods containing reduced-price butter and manufactured under the conditions laid down in Commission Regulations (EEC) No 442/84, (EEC) No 2409/86 ('), (EEC) No 570/88, (EEC) No 262/79 (2) and (EEC) No 1932/81 (3) b) On exportation of goods of CN code 2106 90 99 contai ­ ning 40 % or more by weight of milk fat 163,00 c) On exportation of other goods 155,00 (') OJ No L 208, 31 . 7. 1986, p. 29 . 0 OJ No L 41 , 16. 2. 1979, p. 1 . 3) OJ No L 191 , 14. 7. 1981 , p. 6.